Deutsche Bank Natl. Trust Co. v Golding (2014 NY Slip Op 08597)





Deutsche Bank Natl. Trust Co. v Golding


2014 NY Slip Op 08597


Decided on December 10, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JOHN M. LEVENTHAL
L. PRISCILLA HALL, JJ.


2013-00197
 (Index No. 12409/09)

[*1]Deutsche Bank National Trust Company, etc., respondent, 
vDavid Golding, et al., defendants; Conroy White, proposed intervenor-appellant.


Walter T. Ramsey, Brooklyn, N.Y., for proposed intervenor-appellant.
Hogan Lovells US LLP, New York, N.Y. and Druckman Law Group PLLC, Westbury, N.Y. (Afiya M. Jordan, David Dunn, and Chava Brandriss of counsel) for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the proposed intervenor, Conroy White, appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Loehr, J.), entered October 25, 2012, as denied his motion for leave to intervene.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The appellant unduly delayed in seeking leave to intervene in this mortgage foreclosure action. The appellant's remaining contentions are without merit. Accordingly, the Supreme Court properly denied the appellant's motion for leave to intervene (see U.S. Bank National Association v Bisono, 98 AD3d 608; JP Morgan Chase Bank, N.A. v Edelson, 90 AD3d 996; T & V Constr. Corp. v Pratti, 72 AD3d 1065).
DILLON, J.P., DICKERSON, LEVENTHAL and HALL, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court